[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 09-12846                  ELEVENTH CIRCUIT
                                                            JANUARY 13, 2010
                        Non-Argument Calendar
                                                               JOHN LEY
                      ________________________
                                                             ACTING CLERK

                       Agency Nos. A095-907-575,
                             A079-429-447

JAIME VICENTE PATINO VARGAS,
CARMEN TULIA CASTANO SALAZAR,
JUAN PABLO PATINO CASTANO,
JAIME ALEJANDRO PATINO CASTANO,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (January 13, 2010)

Before BARKETT, HULL and WILSON, Circuit Judges.

PER CURIAM:
       Jaime Vicente Patino Vargas, a native and citizen of Colombia, petitions for

review of the Board of Immigration Appeals’s (BIA) order affirming the

Immigration Judge’s (IJ) decision denying his application for asylum, withholding

of removal, and relief under the United Nation’s Convention Against Torture

(CAT).1 We deny the petition.

       Since the BIA did not expressly adopt the IJ’s opinion, we review the BIA’s

final judgment in light of the record as a whole. Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). We review for “substantial evidence” a factual

determination by the BIA that an alien is statutorily ineligible for asylum. Id. at

1283. To qualify for asylum, an alien must show past persecution or a well-

founded fear of future persecution “on account of” his political opinion (or another

protected ground). See INS v. Elias-Zacarias, 502 U.S. 478, 480, 112 S. Ct. 812,

815 (1992). Persecution is “an extreme concept, requiring more than a few

isolated incidents of verbal harassment or intimidation.” Silva v. U. S. Att’y Gen.,

448 F.3d 1229, 1237 (11th Cir. 2006) (quoting Sepulveda v. U. S. Att’y Gen., 401

F.3d 1226, 1231 (11th Cir. 2005) (per curiam). “[M]ere harassment does not

amount to persecution.” Id. at 1237–38.


       1
         Patino Vargas’s asylum request was joined with that of his wife and three children as
derivatives on his request for asylum, and their eligibility for asylum is therefore predicated upon
his claim. See Section 208(b)(3) of the Immigration and Nationality Act (INA), 8 U.S.C. §
1158(b)(3) (stating that a spouse and the children of an alien may be joined to the same status as
the alien in asylum determinations).
                                                  2
      In this case, substantial evidence supports the BIA’s conclusion that Patino

Vargas is ineligible for asylum. The five anonymous telephone calls that Patino

Vargas testified that he and his wife received from members of the Revolutionary

Armed Forces of Colombia (FARC) because of his participation in the campaign of

Dr. Alvaro Uribe Velez for President of Colombia and his activity in aboriginal

and political causes, are sporadic and isolated, and they did not result in physical

harm. The motorcyclists that allegedly threatened Patino Vargas did not identify

themselves as members of FARC, nor did they indicate that Patino Vargas’s

political views were the basis for their animosity. Although Patino Vargas testified

that two members of the Regional Aboriginal Council of Tolima (CRIT) were

murdered, he has not established that he suffered any related physical harm, nor

that he was the intended target of the alleged threats. None of his allegations

constitute persecution, and none compel the conclusion that, more likely than not,

Patino Vargas will be singled out for persecution on his return to Colombia.

Accordingly, we deny his petition for review.

      PETITION DENIED.




                                           3